Case 2:20-cv-10192-GW-AGR Document 21 Filed 03/01/21 Page 1 of 1 Page ID #:57




1    CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr., Esq., SBN 111282
2    Russell Handy, Esq., SBN 195058
3    Dennis Price, Esq., SBN 279082
     8033 Linda Vista Road, Suite 200
4    San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
5    amandas@potterhandy.com
6    Attorneys for Plaintiff BRIAN WHITAKER

7
8                                UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA

10   BRIAN WHITAKER,                             )   Case No.: 2:20-CV-10192-GW-AGR
                                                 )
11             Plaintiff,                        )   NOTICE OF SETTLEMENT AND
                                                 )   REQUEST TO VACATE ALL
12     v.                                        )   CURRENTLY SET DATES
                                                 )
13   THE NOSH RESTAURANT, LLC, a                 )
     California Limited Liability Company;       )
14   and Does 1- 10,                             )
                                                 )
15             Defendant.                        )
                                                 )
16
17          The plaintiff hereby notifies the court that a provisional settlement has been
18   reached in the above-captioned case. The Parties would like to avoid any additional
19   expense while they focus efforts on finalizing the terms of the settlement and reducing it
20   to a writing.
21          The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
22   dates with the expectation that the settlement will be consummated within the coming
23   sixty (60) days, allowing for a Joint Stipulation/Motion for Dismissal with prejudice as to
24   all parties to be filed.
25
26   Dated: March 1, 2021                            CENTER FOR DISABILITY ACCESS
27                                                   By:   /s/Amanda Seabock
                                                           Amanda Seabock
28                                                         Attorney for Plaintiff

     Notice of Settlement                  -1-                       2:20-CV-10192-GW-AGR
